Appeal by defendant from a judgment of the *567Supreme Court, Queens County, rendered June 2, 1971, convicting him of robbery in the third degree, upon his plea of guilty, and sentencing him to a term of not more than three years. Judgment modified, in the interests of justice, by changing the sentence to probation for a period of five years. As so modified, judgment affirmed. In our opinion, defendant’s otherwise untarnished record, his minimal participation in the crime, and his efforts at rehabilitation while on bail indicate that imprisonment is not warranted in this case. Defendant should accordingly have been sentenced to a five-year period of probation. Rabin, P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.